Donald L. Corbin, Justice, dissenting. I view with dismay the action — or should I say the inaction — of my respected colleagues in the matter before us. Their inaction is premised upon the rule of law that a writ of certiorari will not lie to control judicial discretion, unless a plain, manifest, clear or gross abuse of discretion is shown. Skokos v. Gray, 318 Ark. 571, 886 S.W.2d 618 (1994) (emphasis added). My colleagues then proceed to determine, based upon a grossly incomplete record, that no manifest abuse of discretion has been demonstrated. They, compound this error further by proceeding to deny the alternative motion for stay. The bare minimum action called for in these proceedings necessarily involves granting a stay until we can get a complete and consolidated record of the proceedings in the three divisions of the Pulaski County Circuit Court as it relates to the public defender’s ability to serve as the attorney for Ledell Lee. A prima facie case of a conflict of interest has been presented to the court by the Petitioner William R. Simpson, Jr. This is evidenced by the order of Judge Marion A. Humphrey finding that a conflict of interest existed between Mr. Simpson and the defendant Ledell Lee and relieving Mr. Simpson as counsel in the three rape cases against Lee. This court should exercise its superintending control over the trial courts in an attempt to reconcile what appears at this time to be differences of opinion among three sitting circuit judges —if for no other reason. More importantly, this court should act now to avoid any possible prejudice to the state’s cases against Mr. Lee that are pending before Judges Humphrey, Piazza and Plegge. Instead of protecting the investment of judicial time already expended, best indications are that a more wasteful expenditure of time will occur. I find our action today to be harmful to the confidence of attorneys in our system of jurisprudence in this state. I strongly believe this court is making a very grave mistake in judgment this day. I am authorized to state that Justice Robert L. Brown joins in this dissent.